DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entry Disposition
The amendments made in the Response After Final Action are not entered. 

Remarks
Applicants’ cancelation of dependent Claim 7 obviates the former drawing objection, claim objection, and 35 U.S.C. 112, second paragraph rejection.

Applicants assert that the interpretation of independent Claims 1, 18, and 21 and dependent Claims 7 and 21 in the Examiner’s Note section of the Final Rejection (paragraph #3, having notification date of October 26, 2020) imports limitations from the specification which is improper (p. 6 of Applicants’ reply filed on December 1, 2020).  The Examiner respectfully disagrees with Applicants’ assertion.  In contrast, as described in the Final Rejection in the first line of paragraph #3 the interpretation of these claims relative to the various embodiments of Applicants’ disclosure, was made to provide enhanced clarity of the record and provide enhanced clarity/focus for examination of the claims in the application which is not importation of claim limitations from the specification. 

Applicants’ assert that regarding independent Claims 1, 18, and 21 that:
		(i) there is a failure to establish a motivation to modify Edwards in a manner proposed by the Examiner (p. 6 of Applicants’ reply, seventh full paragraph),
		(ii) KUPRATIS (US2013/0000323) does not mention a gear system and so the rejection fails to establish an express and rational connection between the Examiner’s proposed modification and the alleged motivation to combine (p. 6 of Applicants’ reply, eighth full paragraph), and
		(iii) the rejection fails to consider the teachings of EDWARDS (EP2233721) as a whole while Applicants further assert aspects of the embodiment of Fig. 2 of EDWARDS in contrast with aspects of the embodiment of Fig. 3 (p. 7 of Applicants’ reply, first full paragraph) of EDWARDS.  
	With regard to (i) above, with a further reading of KUPRATIS, KUPRATIS makes it known by describing the importance of thrust output of the gas turbine engine in relation the amount of bypass air passed through the fan section (¶ 0004, lines 1-4) and that the rotational fan speed can be limited and slower than the core compressor (¶ 0004, lines 1-4).  KUPRATIS further teaches that by varying the fan speed, however, the thrust output of the engine can also be set/optimized dependent on operating conditions of the gas turbine engine (¶ 0004, lines 4-10 and ¶ 0020, lines 6-12).  The speed of the fan can be varied through the connection of the low pressure spool to the fan via a gearbox (¶ 0004, lines 6-10 and ¶ 0020, lines 6-8) and that the gearbox can comprise a gear system that is an epicyclic gear system (¶ 0006).  Additionally, KUPRATIS further teaches that the connection of the low speed spool 16 to drive fan 44 can be with or without gearing (without gearing described in ¶ 0020, lines 1-6; with 
  	With regard to (ii) above, KUPRATUS teaches the use of gearing as described above in (i) (¶s 0004-0006 and 0020) and that it is known to connect the low speed spool 16 to drive fan 44 with or without gearing making Applicants’ assertion moot.  
	With regard to (iii) above, the rejection of Claims 1, 18, and 21 in the Final Rejection relied on the embodiment of Fig. 2 of EDWARDS and not Fig. 3 of EDWARDS.  Additionally, Applicants assert that Fig. 3 of EDWARDS discloses that the low pressure turbine 19 is connected to fan 13 via a gearbox 32 (p. 7 of Applicants’ reply, first full paragraph), however, the alternate embodiment of Fig. 3 of EDWARDS instead shows intermediate compressor (14) connected to fan (13) through gearbox (32) which renders Applicants’ assertion moot.  

Applicants’ further assert that the rejections of dependent Claims 14, 15, and 25 should also be withdrawn because:  
		 (iv) the rejection of Claim 14 in the Final Rejection (pp. 12 and 13 of the Final Rejection) proposes to modify the low pressure turbine to have 4 turbine rotors (p. 7 of the Applicants’ reply, seventh full paragraph).  In contrast, Claim 14 does not recite the limitations of the low pressure turbine to have 4 turbine rotors (Claim 14 is directed to “a ratio of the between a total number of fan blades and a total number of turbine rotors”, Claim 14, lines 1 and 2) making Applicants’ assertion moot,   
		(v) Applicants’ assert that because the Final Rejection relies on the rejection of Claim 14 that Claims 18 and 21 should also be withdrawn (p. 8 of Applicants’ reply, first full paragraph).  As previously described above in (iv) above, Claim 14 does not recite the limitations of the low pressure turbine to have 4 turbine rotors making Applicants’ assertion moot regarding Claim 14 which also makes Applicants’ further assertion of Claims 18 and 21 to also be withdrawn based on Applicants’ assertion of Claim 14 also moot,    			
		(vi) With regard to Claim 15, Applicants assert that the Examiner discloses that the low pressure turbine has 3 turbine rotors (p. 19 of the Final, p. 7 of Applicants reply filed on December 1, 2020).  In contrast, this assertion by Applicants is not described on p. 19 of the Final Rejection and Claim 15 does not recite that the low pressure turbine has 3 turbine rotors which makes Applicants’ assertion moot, and  
		(vii)  With regard to Claim 25, Applicants assert that in the rejection of Claim 21 that the Examiner proposes to modify the low pressure turbine to have 4 turbine rotors citing pp. 12-13 and 15 of the Final Rejection (p. 8 of Applicants’ reply, not describe any modification of the low pressure turbine to have 4 turbine rotors.  Additionally, the rejection of Claim 21 is based on a substantial portion of limitations of Claim 1 and Claims 11, 12, 14, and 15 each of which do not recite that the low pressure turbine has 4 turbine rotors which makes Applicants’ assertion moot.  

For the reasons described above EDWARDS and KUPRATIS and/or EDWARD and KUPRATIS and GALLAGHER (US2013/008146) teach the claimed subject matter of Claims 1, 18, and 21 and claims dependent thereon such that the claims in the Response After Final Action will not be entered.


/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday January 12, 2021

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746